DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 24, 2022 has been entered.
STATUS OF CLAIMS
Claims 1–4 and 7–9, 12 and 13 are pending in this application.
Claims 1–4, 7, 12 and 13 are amended.  
Claims 5, 6, 10 and 11 are cancelled. 
 RESPONSE TO ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on August 24, 2022.
Applicant’s Reply (27 June 2022) has substantively amended the pending claims. This Office action has been updated accordingly. Applicant’s Reply further includes comments regarding the patentability of the amended claims. The Examiner has considered these comments, but they are moot in light of the new grounds of rejection presented in this Office action. Further Applicant’s Arguments/Remarks with respect to independent claims 1, 12 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments are now rejected by newly cited art ‘Mihira (2015/0070721)’ as explained in the body of rejection below.
  ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2019/0079714 A1 “Kawanishi” in view of 2011/0170893 A1 “Nishikawa” and further in view of 2015/0070721 “Mihira”.
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2019/0079714 A1 “Kawanishi” in view of 2011/0170893 A1 “Nishikawa” and further in view of 2015/0070721 “Mihira” as applied to claim 8 above, and further in view of US Patent Application Publication 2019/0356807 A1 “Takahashi”. 
With respect to claim 1, Kawanishi discloses a printing apparatus (FIG. 1 – element 111 image forming apparatus …) configured to execute a print job (¶ [0032]; wherein The image forming apparatus 111 performs the print job received from the information processing terminal 101 and prints print data included in the print job …), the printing apparatus comprising: 
one or more memories (FIG. 3 – RAM 302 …); and 
one or more processors that execute the set of instructions to (¶ [0034]; wherein a RAM 302 temporarily stores programs, such as an OS (Operation System), system software, and application software, loaded for the CPU 301 to execute and various kinds of data. That is, the RAM 302 is a memory for providing a work area to the CPU 301 and temporarily storing data. A ROM 311 is a memory for storing an activation program and the like of the image forming apparatus 111 …): 
receive a schedule of a print job (¶¶ [0046 and 0071]; FIG. 16 – wherein the reserved print job data management unit 704 manages print job data for which reserved printing is set as the output method 603 (that is, reserved print job) of the print job data managed by the print job data management unit 702 […] wherein at step S1601, the print job data reception unit 701 receives a reserved print job from the information processing terminal 101 via the network I/F 306 …); and 
store the received scheduled print job in a storage device (¶ [0034]; wherein an auxiliary storage device 303 is a storage device that stores programs, such as an OS, system software, and application software, and various kinds of data, and is, for example, a hard disk, a CD-ROM, and so on. There is a case where the auxiliary storage device 303 is used in place of the RAM 302 …), 
the received scheduled print job is stored in the storage device (¶ [0077]; wherein the print job data management unit 702 saves the received reserved print job data and terminates the processing (that is, holds the reserved print job). In more detail, the print job data management unit 702 saves the reserved print job data in the auxiliary storage device 303 and adds the output method to a held print job list shown in FIG. 17, to be described later, as "reserved printing" …) in a manner such that the received scheduled print job is to be executed at the job execution time designated for the received scheduled print job (¶¶ [0090–0092]; wherein the reserved print job held in the image forming apparatus 111 is performed in the case where the current time reaches the start time specified by a user (that is, reserved time) and the reserved print job data is printed. Here, processing in which the image forming apparatus 111 performs a reserved print job held in the image forming apparatus 111 and prints reserved print job data is explained …), and 
wherein the stored scheduled print job is executed at the job execution time designated for the stored scheduled print job (¶¶ [0090–0092]; wherein the reserved print job held in the image forming apparatus 111 is performed in the case where the current time reaches the start time specified by a user (that is, reserved time) and the reserved print job data is printed. Here, processing in which the image forming apparatus 111 performs a reserved print job held in the image forming apparatus 111 and prints reserved print job data is explained […] In the printing processing of reserved print job data, the reserved print job data management unit 704 refers to the held print job list 1700 in FIG. 17 by periodic processing and prints reserved print job data whose reserved time has been reached. Alternatively, the aspect may be one in which the reserved print job data management unit 704 voluntarily prints reserved print job data in an interlocking manner with the timer 313 in the case where the reserved time is reached. The number of pages management table 1300 is in the state shown in FIG. 13B …); 
However, Kawanishi fails to explicitly disclose set a print-permitted period of a scheduled print job for which a job execution time is designated; and execute the scheduled print job, in a case where a job execution time designated for the received scheduled print job is within the set print-permitted period.
Nishikawa, working in the same field of endeavor, recognizes this problem and teaches set a print-permitted period of a scheduled print job for which a job execution time is designated (¶ [0038]; FIG. 5A and FIG. 5B – wherein the suspension time limit is set via the operation key 8 and display panel 9. FIG. 5B is a view showing an example of a displayed setting screen. The suspension time limit is set commonly to all pending jobs and can be selected from 1 hour, 3 hours, 12 hours, 24 hours, 48 hours, and indefinite period of time …); and execute the scheduled print job, in a case where a job execution time designated for the received scheduled print job is within the set print-permitted period (¶¶ [0038 an 0039]; wherein in step S412, a warning screen as shown in FIG. 5C is displayed on the host computer 2. The screen shown in FIG. 5C warns the user that a pending job will be deleted five minutes (that is, the suspension time limit) later. In step S413, it is determined whether the suspension time has reached the suspension time limit. If YES is determined in step S413, the pending job is deleted in step S414, and the processing shown in FIG. 4B ends. When the user takes an appropriate measure, such as exchange of the set sheets with those designated in the pending job, before the suspension time reaches the suspension time limit, the pending job becomes ready to be printed …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kawanishi to set a print-permitted period of a scheduled print job for which a job execution time is designated; and execute the scheduled print job, in a case where a job execution time designated for the received scheduled print job is within the set print-permitted period as taught by Nishikawa since doing so would have predictably and advantageously allows the user can be prompted to perform a suspension cancellation operation so as to prevent a pending job from being deleted when the suspension time of this pending job is approaching the suspension time limit. At this time, by providing several types of cancellation methods as suspension cancellation operations, the user can take an optimum measure according to the circumstances involved. Also, the pending job can be prevented from endlessly staying in the temporary storage area. As a result, no print start delay due to the requirement of the processing time to delete an old pending job when a new job is received occurs, thus making it possible to greatly shorten the time until the end of printing (see at least Nishikawa, ¶ [0052]).  
However, neither Kawanishi nor Nishikawa appears to explicitly disclose receiving a scheduled print job for which a job execution time is designated. 
However Mihira, working in the same field of endeavor, recognizes this problem and teaches receiving a scheduled print job (FIG. 8 – see at least step S801 receiving scheduled print job …) for which a job execution time is designated (¶ [0079]; wherein the CPU 201 causes the scheduled print job processing unit 314 to set a schedule, and the processing in this flowchart is terminated. When setting the schedule, the scheduled print job processing unit 314 sets, in the power supply control unit 205, the execution time of the scheduled print job as a startup time of the image forming apparatus 102. In other words, in the first operation mode (steps S803 to S805), the CPU 201 reserves the execution of the scheduled print job in the external image processing controller 101 itself …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kawanishi in view of Nishikawa receiving a scheduled print job for which a job execution time is designated as taught by Mihira since doing so would have predictably and advantageously allows the image forming apparatus not to started unnecessarily when a scheduled print job is received, and thus power saving in the image forming system as a whole can be expected (see at least Mihira, ¶ [0069]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 1 is incorporated, Kawanishi discloses wherein the printing apparatus includes the storage device (FIG. 3 – image forming apparatus 111 includes auxiliary storage device 303 …).
With respect to claim 12, (drawn to a method) the proposed combination of Kawanishi in view of Nishikawa and further in view of Mihira, explained in the rejection of device claim 1 renders obvious the steps of the device of claim 12, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 12.
With respect to claim 13, (drawn to a computer-readable program) the proposed combination of Kawanishi in view of Nishikawa and further in view of Mihira, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable program of claim 13, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13. Further Kawanishi disclose a non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a control method for a printing apparatus configured to execute a print job (¶ [0124]; wherein a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium …).
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2019/0079714 A1 “Kawanishi” in view of US Patent Application Publication 2011/0170893 A1 “Nishikawa” and further in view of 2015/0070721 “Mihira” as applied to claim 8 above, and further in view of US Patent Application Publication 2019/0356807 A1 “Takahashi”. 
With respect to claim 9, which claim 8 is incorporated, Kawanishi discloses the printing apparatus includes the storage device (FIG. 3 – image forming apparatus 111 includes auxiliary storage device 303 …).
 However, neither Kawanishi nor Nishikawa appears to explicitly disclose wherein a printing apparatus different from the printing apparatus includes the storage device.
Takahashi, working in the same field of endeavor, recognizes this problem and teaches wherein a printing apparatus different from the printing apparatus includes the storage device (¶ [0014]; FIG. 1 – wherein MFP 100 includes a HDD 106 and wherein the MFPs 100 are connected to the management server 200 and the setup terminal 300 via a network 400 such as a LAN (Local Area Network) or the like. The management server 200 automatically assigns setting information necessary for network use such as an IP (Internet Protocol) address or the like for each MFP 100 connected via the network 400 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kawanishi in view of Nishikawa and further in view of Mihira to apply wherein a printing apparatus different from the printing apparatus includes the storage device as taught by Takahashi since doing so would have predictably and advantageously allows to incorporate a plurality of image forming apparatus in a printing system.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1, 8, 9, 12 and 13 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
   ALLOWABLE SUBJECT MATTER
Claims 2–4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2–4 and 7 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 2, when considering claim 2 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein, in a case where the job execution time designated for the received scheduled print job is not within the set print-permitted period, the received scheduled print job is not executed at the job execution time designated for the received scheduled print job, and the received scheduled print job is stored in the storage device in a manner such that execution of the received scheduled print job does not occur until after such time that a print instruction for the received scheduled print job for which information has been received, is accepted from a user, and 
wherein, when the print instruction for the received scheduled print job is accepted from the user with an operation unit of the printing apparatus, the received scheduled print job related to the print instruction is executed.”
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein, in a case where the job execution time designated for the received scheduled print job is not within the set print-permitted period, the received scheduled print job is not stored in the storage device.”
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein, in a case where the print-permitted period of a scheduled print job for which a job execution time is designated has not been set, the received scheduled print job is stored in the storage device in a manner such that the received scheduled print job is to be executed at the job execution time designated for the received scheduled print job.”
In regard to claim 7, when considering claim 7 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the one or more processors further execute the set of instructions to: make a second setting relating to print jobs designated for reserved printing, the second setting providing for storing the received information of such a print job in the storage device, the second setting preventing execution of the print job until acceptance of a print instruction from the user, and 
wherein, in a case where the second setting is made, the print-permitted period is set as exceptional processing of the second setting.”
 ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Lin (9,846,824)
Describe an image forming apparatus includes a storage unit that stores a plurality of print jobs, an acquisition unit that acquires, when a desired print job is selected from the plurality of print jobs stored in the storage unit, a print setting of the selected print job, a determination unit that determines whether a print-cost-reducing print setting exists that reduces a print cost more than a print cost of the print setting acquired by the acquisition unit, and a changing unit that, if it is determined that the print-cost-reducing setting exists, enables changing the print setting of the selected print job to the print-cost-reducing print setting.
Sakai (2008/0134186)
Describe an ACT generation unit (208) in an access control apparatus generates an ACT in a form in which the ACT includes function restriction information based on the time period. At this time, in response to an ACT request from a client PC, a list (401) which describes function restriction information based on the time period is referred to based on user information (404) and time information (405) representing the request time. A regular time ACT (410) and overtime ACT (411) are generated in accordance with the request time. By replying the ACT to the client PC, a print job is transferred together with the ACT to a printing apparatus, allowing access control based on the time period.
Yamazaki (2003/0208607)
Describe an image processor making it possible to reserve a printer even if no job is generated and to be shared by a plurality of users in order to preferentially and securely process a job of a reserver in a reserved time zone, which accepts a reservation of a job while no job is received, secures resources used for the reserved job, and controls the reserved job by using the resources secured by the securing means.
Kimura (10,783,413)
Describe an information processing apparatus to communicate with an external apparatus includes a reception unit, an execution unit, a setting unit, and a determination unit. The reception unit receives data described in Postscript® from the external apparatus. The execution unit executes processing based on a command described in the data received by the reception unit. The setting unit performs a predetermined setting regarding execution of the processing. The determination unit determines, in a case where the reception unit receives data in which a command associated with a superexec operator is described, whether the execution unit executes the processing based on the command using the predetermined setting.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672